The relators pray for a writ of mandamus to compel the district judge to sign an ex parte order permitting them to withdraw certain powers of attorney that were filed in a lawsuit in which these relators were plaintiffs. When their attorneys presented the order to the judge and requested him to sign it, he declined to grant an ex parte order, but offered to issue a rule upon the defendants in the case, to show cause why the powers of attorney should not be withdrawn from the files. Relators' attorneys, being not satisfied with the judge's offer, immediately gave notice that they would apply for a writ of mandamus.
The relators were too hasty in declining the judge's offer of a rule nisi, and in coming to us for relief. It is likely that the judge would have made the rule absolute, granting to relators the relief they sought. If he had declined to do so, there would have been ample time to complain to us.
There was nothing arbitrary or harmful in the judge's proposal to give notice to the defendants in the case and let them be heard.
The relief prayed for is denied at relators' cost, reserving their right to renew their application to the district judge. *Page 810